FILED
                             NOT FOR PUBLICATION                             OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DILBAG SINGH, a.k.a. Dilbagh Singh,              No. 08-72427

               Petitioner,                       Agency No. A072-136-814

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Dilbag Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and

we deny the petition for review.

      The BIA acted within its discretion in denying as untimely Singh’s motion

to reopen because the motion was filed almost 10 years after the BIA’s final

removal order, see 8 C.F.R. § 1003.2(c)(2), and Singh did not show that he acted

with the due diligence required for equitable tolling, see Singh, 491 F.3d at 1096-

97.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72427